Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed August 31, 2021.
Claim 2 is canceled.
Claims 1, 3-4, and 6-12 are amended.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a capping ring, positioned outside the main body, movable along the longitudinal axis relative to the capping ends and configured for elastically deforming the plurality of capping ends through the relative movement along the longitudinal axis;
each adjacent pair of the capping ends includes one capping end having a predominately concave capping profile as viewed in the axial direction and another capping end having a predominately convex capping profile as viewed in the axial direction, thereby defining a circumferential alternation around the capping head of the predominately concave capping profile and the predominately convex capping profile.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koll (US Patent No. 3,597,896) discloses a circumferential alternation around the capping head but fails to disclose one capping end having a predominately concave capping profile and another capping end having a predominately convex capping profile as claimed.
S. D. Young (US Patent No. 2,765,600) discloses a circumferential alternation around the capping head but fails to disclose the capping ring as a separate element moveable along the longitudinal axis relative to the capping ends as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






September 7, 2021